Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-3, 6, 7, 9, 24, 25 and 27-34 in the reply filed on August 19, 2021 is acknowledged.  Claims 11, 14-19 and 26 stand withdrawn from consideration as directed to a non-elected invention.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 6, 7, 30 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claims 2 and 30, the term “high” voltage is a relative term that does not appear to have any particular definition in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a method within the scope of the claims from one outside that scope.  This issue is further made confusing by the statements in claims 3 and 31 (which depend from claims 2 and 30, respectively) the applied voltage may be in a range of -100kV – 100kV, a range that would encompass 0 volts or any voltage just slightly above 0 volts.  It is uncertain what what voltage levels applicant is considering to be a “high” voltage source.
.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108311707 in view of Berube et al (US 2016/0243638).
[Note: An English translation of CN ‘707 obtained from Espacenet is attached to this Office Action and will be referred to herein].
CN ‘707 discloses a method substantially as claimed, i.e. discloses feeding a metal filament (which in para. [0053] of the translation of CN ‘707 is a 0.1 mm titanium wire, considered equivalent to the claimed “microwire”) so that the tip of the wire contacts a heating source such as an induction coil (in accord with instant claim 9).  The heater melts the tip of the filament so that a vibration exciter separates the tip to form metal droplets.  A laser disperses these droplets and they are collected in the form of powder (i.e. a “plurality of particles” as claimed) in a vacuum chamber.  With respect to claims 6 and 7, para. [0053] and Fig. 2 of CN ‘707 forms particles of a size as presently claimed, and because those particles are metallic titanium they can be presumed crystalline absent any statement to the contrary.

a) At the point in time when the tip of the filament in the prior art has melted but before it has separated from the bulk of the wire, the molten portion can be seen as a “pendant drop”, i.e. it is still connected to the remainder of the wire by some amount of surface tension.
b) Berube is similarly directed to forming molten droplets by heating the tip of a metal wire, i.e. is in a similar field of endeavor as CN ‘707.  Berube indicates it was known in the art, at the time of filing of the present invention, to supply a shielding gas (considered equivalent to the claimed “sheath gas”) from a gas supply system coupled to a wire feed system (see Berube para. [0020]), the latter system feeding the wire to an area where the tip will melt and the droplets form.  This wire feed system will obviously be upstream from the heating source as it carries the wire while it is still in a solid state.
Thus, the combined disclosures of CN 108311707 and Berube et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108311707 in view of Berube et al., as above, and further in view of Kasagi (U.S. Patent 4,181,256).
Neither CN ‘707 nor Berube, discussed supra, specifically recite positioning an electrode as recited in the instant claim.  Kasagi is directed to forming molten metal droplets by heating the end of a metal wire, i.e. is in a similar field of endeavor as CN ‘707 and Berube.  Kasagi indicates it was known in the art, at the time of filing of the present invention, to position an electrode beneath the area where the droplets will form in such a process; see item 58 in Fig. 4 of Kasagi.  Based on this disclosure of Kasagi, to modify the method suggested by the .

			Allowable Subject Matter
Claims 27-29 and 32-34 are allowable over the prior art of record.  None of the prior art, whether taken alone or in any combination, discloses or suggests a method as defined in claim 27 and including emitting a plurality of wires from a molten pendant drop.  
Claims 30 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office.  Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest methods as claimed and which include connecting the opposite end of the microwire to a high voltage source.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest any reason to employ a microwire including a crystalline wire core and amorphous shell (as recited in claim 24) in a method as claimed.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 10, 2021